Exhibit 10.3

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of April 21,
2004 by and between Todd Gresham (the “Employee”) and nStor Technologies, Inc.
(the “Company”).  Certain capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to them in Section 8.



             1.         Duties and Scope of Employment.



                         (a)        Position and Duties.  The Company agrees to
employ the Employee in the position of President and Chief Executive Officer. 
The Employee shall be subject to the supervision of, and shall have such
authority as is delegated to him by, the board of directors of the Company (the
“Board”), consistent with his positions as President and Chief Executive
Officer.  The Employee hereby accepts such employment and agrees to undertake
the duties and responsibilities normally inherent in such positions and such
other duties and responsibilities as the Board shall from time to time assign to
him consistent with his positions as President and Chief Executive Officer.



                         (b)        Obligations to the Company.  During his
employment with the Company, the Employee shall, subject to the discretion and
supervision of the Board, devote his full business efforts and time to the
Company and shall not, without the prior approval of the Board, render services
in any capacity to any other person or entity or act as a sole proprietor or
partner of any other person or entity.  The Employee shall comply with the
Company’s policies and rules, as they may be in effect from time to time during
his employment, as such policies and rules may be applied to the Employee as
President and Chief Executive Officer of the Company.



                         (c)        No Conflicting Obligations.  Notwithstanding
any other provision hereof, the parties acknowledge that the Employee may engage
in other business activities, including but not limited to attending to his
personal investment activities and serving as a member of the boards of
directors and the boards of advisors of public, private, and not-for-profit
companies, to the extent that such activities do not interfere with the
performance of his duties hereunder and such public, private, and not-for-profit
companies are not competitors of the Company, and that the Employee shall be
entitled to retain compensation (whether in the form of cash, equity securities
or perquisites) paid or delivered to him in connection with such activities.



                         (d)        Commencement Date.  The Employee shall
commence full-time employment with the Company on the date hereof (the
“Commencement Date”).



                         (e)        Board Rights.  During his employment, the
Employee shall have the right to serve as a member of the Board and to attend
all meetings of the Board and receive copies of all notices, minutes, consents
and other materials that are provided to other members of the Board by the
Company or its officers or representatives.  In addition, the Employee shall
have the right to recommend to the Board qualified candidates to serve on the
Board.



             2.         Cash and Incentive Compensation.



                         (a)        Salary.  The Company shall pay the Employee
as compensation for his services, in accordance with the Company’s standard
payroll practices in effect from time to time, an annual base salary of
$325,000, which amount shall be subject to increase as provided in the next
sentence.  The Company agrees to review the Employee’s annual base salary on an
annual basis no later than April 30 of each calendar year commencing in 2005 to
consider a merit increase in such annual base salary for such calendar year
based upon the performance of the Employee and the Company during the prior
calendar year.  Any such merit increase shall be effective as of the annual
anniversary of the Commencement Date. 



                         (b)        Incentive Bonuses.  For each calendar year,
the Employee shall be entitled to receive a cash bonus, depending upon the
achievement by the Employee and the Company of management objectives to be
reasonably set by the Board after consultation with the Employee (“Management
Objectives”) with respect to such calendar year, which Management Objectives
shall be established within 120 days of the date hereof.  Such bonus shall be in
the target amount of no less than $150,000 (the “Target Amount”), and shall be
based 50% on Management Objectives relating to the Company’s profitabilityand
50% on Management Objectives relating to the Company’s revenue.  The Employee’s
bonus for a calendar year shall be payable no later than 30 days after the
Company's receipt of audited financial statements for such calendar year.  The
Target Amount for the 2004 calendar year shall be $100,000 and the bonus shall
be computed based on the achievement of Management Objectives for the period
from May 1, 2004 through December 31, 2004.  Notwithstanding anything herein to
the contrary, in the event of any termination of the Employee’s employment
hereunder for any reason, any unpaid bonus payable in accordance with this
Section 2(b) for the calendar year preceding the calendar year in which such
termination occurs shall be paid to the Employee in accordance with this Section
2(b). 



                         (c)        Stock Options.  Effective as of the date of
this Agreement, the Employee will be granted a stock option (the “Option”) to
purchase 11,500,000shares of the Company’s common stock (the "Option Shares"). 
The per-share exercise priceof 5,750,000 shares will be equal to 110% of the
Fair Market Value of one share of the Company’s common stock as of the date of
this Agreement.  The per-share exercise price of the remaining 5,750,000 shares
will be equalto 120% of the Fair Market Valueof one shareof the Company’s common
stock as of the date of this Agreement.  TheOption will vest in equal quarterly
installments over a four-year period commencing on the Commencement Date,
subject to acceleration as set forth in Section 5.  The Option will be an
incentive stock option under the Code to the extent permitted by the Code.  The
number of shares of common stock subject to the Option shall be adjusted as
follows:

                                     (i)  In the event that, on or before August
31, 2004, the Company sells additional shares of common stock or preferred stock
convertible into common stock, in a private placement transaction arranged by
Legg Mason Wood Walker (the total number of shares of common stock issued or
issuable in connection with such transaction to be known as the "Additional
Shares"), the number of Option Shares shall be increased in an amount  equal to
7% of the Additional Shares.  The per-share exercise price of one-half of the
additional Option Shares will be equal to 110% of the Fair Market Value of  one
share of the Company's common stock as of the date of the closing of the sale of
the Additional Shares.  The per-share exercise price of the remaining one-half
of the additional Option Shares will be equal to 120% of the Fair Market Value
of one share of the Company's common stock as of the date of the closing of the
sale of the Additional Shares.

                                     (ii)  In the event that, on or before
December 31, 2004, the Company repurchases any of its outstanding shares of
common stock (the "Repurchased Shares"), the number of Option Shares, as
adjusted pursuant to Section 2(c)(i) hereof, shall be reduced in an amount equal
to the sum of 7% of the Repurchased Shares.  Such reduction shall be applied
first to the additional Options Shares issuable pursuant to Section 2(c)(i)
hereof and second to the original Option Shares issuable pursuant to Section
2(c) hereof and shall, in each case, reduce the number of Option Shares
exercisable at 110% of Fair Market Value and 120% of Fair Market Value in equal
amounts.

             3.         Vacation, Benefits and Insurance.



                         (a)        Vacation.  The Employee shall be entitled to
paid vacation, at such times and for such periods as may be mutually acceptable
to the Company and the Employee, in accordance with the Company’s policies
governing vacations for officers and key employees, but in no event less than
three weeks per year.  The Employee shall not be entitled to use more than 10
consecutive vacation days in any calendar quarter unless specifically authorized
by the Board.



                         (b)        Benefits.  The Employee shall be eligible to
participate in the Company’s benefit programs available to regular full-time
employees, including medical, life and disability insurance benefits.  In
addition, the Employee shall be entitled to participate in any pension,
profit-sharing or similar plan or program that may be established by the Company
and made available to its officers and key employees generally; provided that
the Company shall not be required to implement or continue any such pension,
profit sharing or similar plan.

                         (c)        Car Allowance.   The Company shall pay to
the Employee a car allowance of $600 per month.

                        (d)        Life Insurance.   In addition to life
insurance benefits made available to the Employee in accordance with Section
3(b), effective July 1, 2004, the Company shall purchase and maintain one or
more insurance policies on the Employee’s life with an aggregate death benefit
of $3 million; provided, however, that the Employee is insurable at reasonable
cost.  The Employee may designate the beneficiary or beneficiaries of such death
benefit.  The Employee shall use his best efforts to assist the Company in
obtaining and maintaining such life insurance policies and any key person
insurance policies on the Employee’s life that the Company may wish to obtain
for its own benefit, including making himself available for physical
examinations reasonably requested by the insurer or insurers.

                        (e)        D&O Insurance.   The Company shall purchase
and maintain a policy or policies of directors’ and officers’ liability
insurance (“D&O Insurance”) covering liabilities which may be incurred by the
Employee in the performance of his obligations to the Company and/or in his
capacity as a director and officer of the Company.  The terms and amount of such
D&O Insurance shall be determined and periodically reviewed by the Board;
provided, however, that the amount of such D&O Insurance shall be in an amount
not less than the amount of the Company’s D&O Insurance as of the date of this
Agreement.



             4.         Reimbursement of Certain Expenses; Indemnification.



                         (a)        Business Expenses.  The Company shall
reimburse the Employee for all reasonable travel, entertainment and other
expenses incurred or paid by the Employee in connection with the performance of
his duties, responsibilities and services under this Agreement, upon
presentation by the Employee of documentation, expenses statements, vouchers or
other supporting information as the Company may reasonably request; provided,
however, that the amount available for such travel, entertainment and other
expenses may be fixed in advance by the Board consistent with the Employee’s
positions and responsibilities as President and Chief Executive Officer of the
Company.



                         (b)        Cellular Telephone.   The Company shall
reimburse the Employee for the purchase of a cellular telephone for the
Employee’s use, and shall reimburse the Employee for telephone calls related to
the Employee’s employment made to or from such telephone within 30 days after
receipt of telephone bills for such telephone calls.



                         (c)        Relocation Expenses.  The Company shall
reimburse the Employee, in an amount not to exceed $30,000, for all reasonable
moving and travel expenses incurred by the Employee in relocating to the
metropolitan area in which the principal offices of the Company are currently
located or such other area in which the principal offices of the Company are
expected to be located within nine months following the Commencement Date (the
“Applicable Region”), including the cost of transporting the Employee’s
household possessions to a new residence in the Applicable Region.  In addition,
the Company shall reimburse the Employee for (i) up to $50,000 of realtor sales
commissions associated with the sale of the Employee’s Massachusetts residence
and (ii) up to $5,000 of closing costs (other than “points” payable with respect
to a mortgage) associated with the purchase of a residence in the Applicable
Region.  The Company will also reimburse the Employee for up to nine months of
reasonable temporary housing expenses until the Employee has completed
relocation. The Employee shall be responsible for presenting reasonable
documentary evidence for all relocation expenses prior to receiving
reimbursement for such expenses.

                         (d)        Indemnification.  To the fullest extent
permitted by law and in addition to any other rights permitted or granted under
the Company’s certificate of incorporation and by-laws, each as amended to date,
or any agreement or policy of insurance, or by law, the Company shall indemnify
the Employee if the Employee is made a party, or threatened to be made a party,
to any threatened, pending or contemplated action, suit or proceeding, whether
civil, criminal, administrative or investigative, by reason of the fact that the
Employee is or was an employee, officer or director of the Company of any
subsidiary of the Company, in which capacity the Employee is or was serving at
the Company’s request, against any and all costs, losses, damages, judgments,
liabilities and expenses (including reasonable attorneys’ fees) which may be
suffered or incurred by him in connection with any such action, suit or
proceeding; provided, however, that, there shall be no indemnification in
relation to matters as to which the Employee is adjudged to have been guilty of
fraud or bad faith or as a result of the Employee’s material breach of this
Agreement.



             5.         Term of Employment and Severance Benefits.



                         (a)        Basic Rule.  The Company agrees to continue
the Employee’s employment, and the Employee agrees to remain in employment with
the Company, from the Commencement Date until the date when the employee’s
employment terminates.  The term of this Agreement will begin on the
Commencement Date and end on December 31, 2005.  Thereafter, this Agreement
shall automatically renew for successive terms of one (1) year unless either
party gives the other notice of non-renewal not less than ninety (90) days prior
to the end of the initial term or any successive term. 

                         (b)        Involuntary Termination During Initial
Period.   If the Employee is subject to an Involuntary Termination at any time
during the Initial Period, the Employee shall be entitled to the payments
described in Section 5(f) and a cash payment in the amount of $325,000, payable
in equal monthly installments during the 12 month period following the
Termination Date.



                         (c)        Involuntary Termination After Initial
Period.   If the Employee is subject to an Involuntary Termination at any time
after the Initial Period, the Employee shall be entitled to the payments
described in Section 5(f) and the following severance benefits: 



                                     (i)         twelve monthsof Employee’s base
salary as in effect as of the date of such termination, payable in equal monthly
installments during the 12 month period following the Termination Date;



                                     (ii)        the vesting of the stock
options granted by the Company to the Employee prior to the Termination Date
shall be accelerated such that the Employee is vested in that number of stock
options as would have been vested had the Employee’s employment with the Company
continued for a period of 18 months following the Termination Date; and



                                     (iii)       the same level of health (i.e.,
medical, vision and dental) coverage and benefits as in effect for the Employee
on the day immediately preceding the Termination Date; provided, however, that
(i) the Employee constitutes a qualified beneficiary, as defined in Section
4980B(g)(1) of the Code; and (ii) Employee elects continuation coverage pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), within the time period prescribed pursuant to COBRA.  The Company
shall continue to provide the Employee with health coverage until the earlier of
(i) the date the Employee is no longer eligible to receive continuation coverage
pursuant to COBRA and (ii) 12 months from the Termination Date. 



                         (d)        Termination as a Result of Death or
Disability.  If the Employee’s employment with the Company is terminated as a
result of Death or by the Employee due to Disability, then the Employee (or his
estate) shall be entitled to the payments described in Section 5(f) and the
following severance benefits:

                                     (i)         The vesting of the stock
options granted by the Company to the Employee prior to the Termination Date
shall be accelerated such that the Employee is vested in that number of stock
options as would have been vested had the Employee’s employment with the Company
continued through the end of the calendar year in which his death or termination
due to Disability occurs.



                         (e)        Other Termination.   If the Employee’s
employment with the Company is terminated for any reason or for no reason and
none of Sections 5(b), 5(c)or 5(d) applies, then the Employee shall be entitled
only to the payments described in Section 5(f).

                         (f)         Accrued Wages and Vacation; Expenses. 
Without regard to the reason for, or the timing of, termination of the
Employee’s employment:  (i) the Company shall pay the Employee (or his estate)
any unpaid base salary due for periods prior to the Termination Date; (ii) the
Company shall pay the Employee (or his estate) all of the Employee's accrued and
unused vacation through the Termination Date; and (iii) following submission of
proper expense reports by the Employee (or his estate), the Company shall
reimburse the Employee (or his estate) for all expenses reasonably and
necessarily incurred by the Employee in connection with the business of the
Company prior to the Termination Date.  These payments shall be made promptly
upon termination and within the period of time mandated by law.

                         (g)        General Release of Claims.  Any other
provision of this Agreement notwithstanding, the Employee (or his estate) shall
not be entitled to any severance benefits pursuant to Section 5(b), 5(c)or 5(d)
unless the Employee (or his estate) has (i) executed a general release of all
claims (in a form prescribed by the Company) and (ii) returned all property of
the Company in the Employee’s possession.

             6.         Intellectual Property.



                         (a)        Assignment of Inventions.  The Company shall
own all right, title and interest (including patent rights, copyright rights,
trade secret rights and all other intellectual property rights of any sort
throughout the world) relating to any and all inventions (whether or not
patentable), works of authorship, designs, know-how, ideas and information
(collectively, “Rights”) made or conceived or reduced to practice, in whole or
in part, by the Employee during the term of his employment with the Company to
the fullest extent allowed by applicable law and which arise out of activities
conducted by, for or under the direction of the Company, whether or not
conducted at the Company’s facilities, during working hours or using the Company
assets, or which relate directly to methods, materials, apparatus, formulations,
programs, computer programs, designs, plans, specifications, techniques,
products, processes or devices, sold, leased, used or under active development
by the Company (collectively “Inventions”) and the Employee will promptly
disclose all Inventions to the Company.  The term “Inventions” shall not include
any Rights that the Employee develops (i) entirely on his own time (ii) without
use of the Company’s assets and (iii) that do not relate to methods, materials,
apparatus, formulations, programs, computer programs, designs, plans, models,
specifications, techniques, products, processes or devices, sold, leased, used
or under active development by the Company.  The Employee hereby makes all
assignments to the Company necessary to accomplish the foregoing.  The Employee
further agrees to assist the Company, at the Company’s expense, to further
evidence, record and perfect such assignments, and to perfect, obtain, maintain,
enforce, and defend any rights specified to be so owned or assigned.  The
Employee hereby irrevocably designates and appoints the Company as his agent and
attorney-in-fact to act for and in his behalf to execute and file any document
and to do all other lawfully permitted acts to further the purposes of the
foregoing with the same legal force and effect as if executed by him.  If the
Employee uses or discloses his own or any third party’s confidential information
or intellectual property when acting within the scope of his employment or
otherwise on behalf of the Company, the Company will have and the Employee
hereby grants to the Company a perpetual, irrevocable, worldwide royalty-free,
non-exclusive, sublicensable right and license to exploit and exercise all such
confidential information and intellectual property rights therein.



                         (b)        Non-Disclosure.  The Employee agrees that
all Inventions and all other business, technical and financial information
(including, without limitation, the identity of and information relating to
customers, vendors, business partners or employees of the Company) he develops,
learns or obtains during the term of his employment that relate to the Company
or the business or demonstrably anticipated business of the Company or that are
received by or for the Company in confidence, constitute “Proprietary
Information.”  The Employee will hold in confidence and not disclose or, except
within the scope of his employment, use any Proprietary Information.  However,
the Employee shall not be obligated under this Section 6(b) with respect to
information he can document is or becomes readily publicly available without
restriction through no fault of his.  Upon termination of the Employee’s
employment, he shall promptly return to the Company all items containing or
embodying Proprietary Information (including all copies), except that he may
keep his personal copies of (i) his compensation records, (ii) materials
distributed to stockholders generally and (iii) this Agreement.  The Employee
also recognizes and agrees that he has no expectation of privacy with respect to
the Company’s telecommunications, networking or information processing systems
(including, without limitation, stored computer files, email messages and voice
messages) and that his activity and any files or messages on or using any of
those systems may be monitored at any time without notice.



             7.         Non-Competition and Non-Solicitation.



                         (a)        Restricted Activities.    While employed by
the Companyand for a period of one (1) year after the Termination Date (the
"Noncompete Period"), the Employee will not (i) directly or indirectly, whether
as owner, partner, shareholder, consultant, agent, employee, co-venturer or
otherwise, engage, participate or invest in any Competing Business, (ii)
directly or indirectly employ, attempt to employ, recruit or otherwise solicit,
induce or influence any person to leave employment with the Company (other than
terminating the employment of subordinate employees undertaken in the course of
his employment with the Company); or (iii) Solicit any Customer in connection
with any business activity that would violate any other provision of this
Agreement.  Notwithstanding the foregoing, the Employee may own up to 5% of the
outstanding stock of a publicly held corporation, which constitutes or is
affiliated with a Competing Business.



                         (b)        Enforcement.   The Employee understands that
the restrictions set forth in  Sections 6(b) and 7(a) are intended to protect
the Company’s interest in its Proprietary Information and established employee,
customer, supplier vendor and business partner relationships and goodwill, and
agree that such restrictions are reasonable and appropriate for this purpose. 
If at any time any of the provisions of Sections 6(b) or 7(a) shall be deemed
invalid or unenforceable or are prohibited by the laws of the state or place
where they are to be performed or enforced, by reason of being vague or
unreasonable as to duration or geographic scope or scope of activities
restricted, or for any other reason, such provisions shall be considered
divisible and shall become and be immediately amended to include only such
restrictions and to such extent as shall be deemed to be reasonable and
enforceable by the court or other body having jurisdiction over this Agreement;
and the Company and the Employee agree that the provisions of Sections 6(b) and
7(a), as so amended, shall be valid and binding as though any invalid or
unenforceable provision had not been included herein.In the event the Company
should bring any legal action or other proceeding against Employee for
enforcement of this Agreement and such legal action or other proceeding are
finally decided in favor of the Company, after all appeals, the calculation of
the Noncompete Period, if any, shall not include the period of time commencing
with the filing of legal action or other proceeding to enforce this Agreement
through the date of final judgment or final resolution including all appeals, if
any, of such legal action or other proceeding decided in favor of the Company.
Employee hereby agrees that in the event of the violation by him of any of the
provisions of this Agreement, the Company will be entitled to institute and
prosecute proceedings at law or in equity to obtain damages with respect to such
violation or to enforce the specific performance of this Agreement by Employee
or to enjoin Employee from engaging in any activity in violation hereof.  The
prevailing party in any litigation brought to enforce the restrictive provisions
contained in this Agreement shall be entitled to reimbursement from the
nonprevailing party for reasonable attorneys’fees and expenses incurred in
connection with such litigation. 



                         (c)        Termination of  Severance Benefits. 
Notwithstanding anything to the contrary contained herein, in the event that
Employee engages in any conduct prohibited by Sections 6(b) or 7(a) hereof for
any reason whatsoever, Employee shall not receive any of the severance benefits
he otherwise would be entitled to receive pursuant to Sections 5(b) or 5(c)
hereof or as otherwise provided in this Agreement.



             8.         Certain Definitions.  For purposes of this Agreement,
the following terms shall have the following meanings:

                         (a)        “Cause” shall mean a material breach by
Employee of any provision of this Agreement, in each case where such breach is
not cured within five (5) days after receipt of written notice from the Company
of such breach;  Employee’s failure or refusal to perform his duties and
responsibilities as set forth in Section 1 hereof or abide by the reasonable
directives of the Board of Directors of the Company, or the failure of Employee
to devote all of his business time and attention exclusively to the businessand
affairs of the Company in accordance with the terms hereof, in each case where
such failure or refusal is not cured or corrected within 2 business days after
receipt of written notice from the Company of such failure or refusal;  
Employee’s gross negligence or willful misconduct in connection with the
performance of his duties as an employee or officer of the Company, provided
that, to the extent such gross negligence or willful misconduct is able to be
cured or corrected, Employee shall have 2 business days after receipt of written
notice from the Companyof such gross negligence or willful misconduct to cure or
correct such gross negligence or willful misconduct; commission by Employee of
any unlawful act or any act of dishonesty, fraud or material misrepresentation,
or a material act of misappropriation, in connection with his duties as an
employee or officer of the Company;  conviction of Employee of any crime which
constitutes a felony (other than a conviction for driving under the influence
(DUI) or operating a boat or other marine vessel while under the influence); 
the entry of a judgment or order enjoining or preventing Employee from such
activities as are material or essential for Employee to perform his duties as
required by this Agreement; orwillful and deliberate conduct or activities by
Employee which would likely result in material damage to the business of the
Company.

                         (b)        “Code” shall mean the Internal Revenue Code
of 1986, as amended.

                         (c)        “Competing Business” shall mean a business
which competes or is reasonably likely to compete with any business (i) which
the Company actively conducts at any time during the Employee’s employment with
the Company or (ii) which the Company or any of its affiliates proposes to
actively conduct, if the Employee participated in the planning for such
business.

                         (d)        “Customer” shall mean any present or past
customer, vendor, supplier or business partner of the Company or any prospective
customer, vendor, supplier or business partner of  the Company

                         (e)        “Death” shall mean the death of the
Employee, regardless of cause.

                         (f)         “Disability” shall mean the inability of
the Employee to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in Death or which has lasted, or can be reasonably expected to last, for
a continuous period of not less than 12 months.

                         (g)        “Fair Market Value” shall mean the average
closing price of one share of the Company’s common stock on the American Stock
Exchange, as reported by the Wall Street Journal, for the 5 consecutive trading
days immediately preceding any measurement date.

                         (h)        “Initial Period” shall mean the three-month
period commencing on the Commencement Date.

                         (i)         “Involuntary Termination” shall mean the
termination of the Employee’s employment with the Company by reason of:



                                     (i)         the involuntary discharge of
the Employee by the Company (or any parent or subsidiary of the Company
employing him) for reasons other than Cause; or



                                     (ii)        the voluntary resignation of
the Employee following any of the following events, if such event occurs without
the Employee’s express written consent: (A) a significant reduction of the
Employee's duties, position or responsibilities relative to the Employee's
duties, position or responsibilities in effect immediately prior to such
reduction, unless the reduction occurs solely by virtue of the Company being
acquired and made part of a larger entity (as, for example, when the Chief
Financial Officer of a corporation remains as such following a change of control
of such corporation but is not made the Chief Financial Officer of the acquiring
corporation); (B) a substantial reduction, without good business reasons, of the
facilities and perquisites (including office space and location) available to
the Employee immediately prior to such reduction; (C) a material reduction by
the Company in the kind or level of employee benefits to which the Employee is
entitled immediately prior to such reduction with the result that the Employee's
overall benefits package is significantly reduced, unless such reduction is made
in connection with a reduction in the kind or level of employee benefits of
employees of the Company generally; (D) the relocation of the Employee to a
facility or a location more than fifty (50) miles from the Applicable Region;
(E) a breach by the Company of any material provision of this Agreement; or (F)
the failure of the Company to obtain the assumption of this Agreement by any
successors contemplated in Section 9(a).

                         (j)         “Solicit” shall mean directly or indirectly
(i) soliciting the business or patronage of any Customer for any other person or
entity in a manner that adversely affects the Company or could reasonably be
expected to adversely affect the Company, (ii) diverting, enticing, or otherwise
taking away from the Company the business or patronage of any Customer, or
attempting to do so, or (iii) soliciting or inducing any Customer to terminate
or reduce its relationship with Company.



                         (k)        “Termination Date” shall mean the effective
date of any notice of employment termination delivered by one party to the other
hereunder or, if sooner, the date of Death.



             9.         Successors.



                         (a)        Company’s Successors.  This Agreement shall
be binding upon any successor (whether direct or indirect and whether by
purchase, lease, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Company’s business or assets.  For all purposes under
this Agreement, the term “Company” shall include any successor to the Company’s
business or assets which becomes bound by this Agreement.



                         (b)        Employee’s Successors.  This Agreement and
all rights of the Employee hereunder shall inure to the benefit of, and be
enforceable by, the Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

             10.       Notices.



                         (a)        General.  Notices and all other
communications contemplated by this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or when mailed by U.S.
registered or certified mail, return receipt requested and postage prepaid.  In
the case of the Employee, mailed notices shall be addressed to him at the home
address which he most recently communicated to the Company in writing.  In the
case of the Company, mailed notices shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of its
Secretary.



                         (b)        Notice of Termination.  Any termination of
the Employee’s employment by the Company for Cause or by the Employee in
circumstances described in Section 8(i)(ii) shall be communicated by a notice of
termination to the other party hereto given in accordance with this Section. 
Such notice shall indicate the specific termination provision in this Agreement
relied upon, shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination under the provision so indicated, and
shall specify the Termination Date (which shall be not more than 30 days after
the giving of such notice).  The failure by the Employee to include in the
notice any fact or circumstance which contributes to a showing of Involuntary
Termination shall not waive any right of the Employee hereunder or preclude the
Employee from asserting such fact or circumstance in enforcing his rights
hereunder.



             11.       Miscellaneous Provisions.



                         (a)        Duty to Mitigate.  The Employee shall be
required to mitigate the amount of any payment contemplated by this Agreement,
and any such paymentshall be reduced by any earnings that the Employee may
receive from any other source.  The Employee shall promptly notify the Company
upon the receipt of any such earnings and shall provide the Company with a copy
of any agreement or understanding with respect to such earnings.



                         (b)        Modifications and Waivers.  No provision of
this Agreement shall be modified, waived or discharged unless the modification,
waiver or discharge is agreed to in writing and signed by the Employee and by an
authorized officer of the Company (other than the Employee).  No waiver by
either party of any breach of, or of compliance with, any condition or provision
of this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.



                         (c)        Whole Agreement.  No agreements,
representations or understandings (whether oral or written and whether express
or implied) which are not expressly set forth in this Agreement have been made
or entered into by either party with respect to the subject matter hereof.  This
Agreement contains the entire understanding of the parties with respect to the
subject matter hereof.



                         (d)        Withholding Taxes.  All payments made under
this Agreement shall be subject to reduction to reflect taxes or other charges
required to be withheld by law.



                         (e)        Choice of Law and Severability.  This
Agreement shall be interpreted in accordance with the laws of the State of
Florida (except their provisions governing the choice of law).  If any provision
of this Agreement becomes or is deemed invalid, illegal or unenforceable in any
jurisdiction by reason of the scope, extent or duration of its coverage, then
such provision shall be deemed amended to the extent necessary to conform to
applicable law so as to be valid and enforceable or, if such provision cannot be
so amended without materially altering the intention of the parties, then such
provision shall be stricken and the remainder of this Agreement shall continue
in full force and effect.  Should there ever occur any conflict between any
provision contained in this Agreement and any present or future statue, law,
ordinance or regulation contrary to which the parties have no legal right to
contract, then the latter shall prevail but the provision of this Agreement
affected thereby shall be curtailed and limited only to the extent necessary to
bring it into compliance with applicable law.  All the other terms and
provisions of this Agreement shall continue in full force and effect without
impairment or limitation.



                         (f)         No Assignment.  This Agreement and all
rights and obligations of the Employee hereunder are personal to the Employee
and may not be transferred or assigned by the Employee at any time.  The Company
may assign its rights under this Agreement to any entity that assumes the
Company’s obligations hereunder in connection with any sale or transfer of all
or a substantial portion of the Company’s assets to such entity.



                         (g)        Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 
                                                                                  
COMPANY:


 
                                                                                  
nSTORTECHNOLOGIES, INC.


 
                                                                                  
By: /s/ Jack Jaiven
 
                                                                                  
Name: Jack Jaiven
 
                                                                                  
Title: Vice President


 
                                                                                  
EMPLOYEE:


 
                                                                                  
/s/ Todd Gresham
 
                                                                                  
Todd Gresham